DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-3 (labeled pages 7-9) in the Applicant Arguments/Remarks Made in an Amendment filed 2/24/21 and the claim language below.
Claim 1 recites a battery pack comprising: a battery comprising at least one battery cell and configured to be discharged at a first discharge current or a second discharge current; a switch connected to the battery and placed on a high current path through which a charge current and a discharge current of the battery flow; and a battery management system configured to predict a discharge current based on an amount of power of the battery in a preset time period, and adjust a discharge cut-off voltage of the battery based on the discharge current; wherein when the discharge current of the battery is during a first current period corresponding to the first discharge current, discharging of the battery is stopped as a voltage of the battery reaches a first discharge cut-off voltage, and when the discharge current of the battery is during a second current period corresponding to the second discharge current, discharging of the battery is stopped as the voltage of the battery reaches a second discharge 
Claim 8 recites an energy storage system comprising: a plurality of battery packs each comprising a battery and a battery management system configured to control charging and discharging of the battery, the battery comprising at least one battery cell; and an overall controller configured to predict a discharge current based on an amount of power of the battery in the preset time period, adjust a discharge cut-off voltage of the battery based on the discharge current, and to control charging and discharging of the plurality of battery packs, wherein when the discharge current of the plurality of battery packs is during a first current period corresponding to a first discharge current, and a voltage of at least one of the plurality of battery packs reaches a first discharge cut-off voltage, the overall controller stops discharging, and when the discharge current of the plurality of battery packs is during a second current period corresponding to a second discharge current, and the voltage of at least one of the plurality of battery packs reaches a second discharge cut-off voltage, the overall controller stops discharging.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamamoto (US 2011/0279088) discloses a battery system which controls discharge by different end-of-discharge voltages.  Matsumoto (US 7,489,108) discloses a method of controlling battery charging and discharging current limit values.  Tamezane (US 2011/0109273) discloses a method for creating a current-voltage curve and assigning limit currents in charging and discharging operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/A.P./Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859